MITCHELL, J.
I concur. I think the following is the true test as to whether, in action of ejectment, a defendant can prove an equity under a general denial: If he has an equitable estate, which, as it exists and without any affirmative relief, defeats plaintiff’s claim to the possession, it may be proved under a general denial, being strictly defensive in its nature. But, if the equity is such that it does not give the defendant the right of possession as against the legal title without affirmative relief enforcing the equity, then the defendant must plead the facts entitling him to such relief, the matter being in the nature of a counterclaim. The defendant’s equity in this case, if he has one, is of the latter kind. He has no equitable estate, but merely an equity entitling him to a title which can only be acquired by having the plaintiff adjudged a trustee of the legal title for his benefit. See Newell, Ej. § 56, and cases cited.